DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    660
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    537
    333
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    534
    337
    media_image3.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a REGENERATIVE MEDIA FILTER VESSEL, classified in class B01D, subclass 24/16.
II.	Claims 14-15, drawn to a METHOD OF FILTERING WATER classified in class C02F, subclass 1/004.

    PNG
    media_image4.png
    515
    544
    media_image4.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figure
1
2
2
3


Applicant’s election without traverse is acknowledged:


    PNG
    media_image5.png
    207
    812
    media_image5.png
    Greyscale

Oath/Declaration
It is noted that an Oath for Sean J. Curley has not yet been received. See communication of August 5, 2021.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the newly added recitation, “wherein the frame positioned about the periphery of each of at least some of the plurality of tube elements is separate from the frame positioned about the periphery of any adjacent tube elements.” It is unclear in what sense the specified structure is “separate.” 
It is unclear how dependent claims 9-10 read-on the elected species.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added recitation, “wherein the frame positioned about the periphery of each of at least some of the plurality of tube elements is separate from the frame positioned about the periphery of any adjacent tube elements” does not appear to enjoy clear, positive support in the originally filed disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame positioned about a periphery of at least some of the plurality of tube elements is separate from the frame positioned about the periphery of any adjacent tube elements” as recited in claim one, and the “inflatable bladder” of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Responsive to Applicant’s arguments, the art rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776